DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims and the drawing submitted on 07/01/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 07/01/2021.
In the reply, the applicant amended claims 1-3 and cancelled claim 4.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, lines 7-8, “a length of slope portion” should read “a length of the sloped portion”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggerholm (US 2011/0160834).

    PNG
    media_image1.png
    347
    1032
    media_image1.png
    Greyscale

Regarding claim 1, Aggerholm discloses a medical catheter (“catheter 10” of Fig. 1-3) comprising: a sheath (“middle tube 12” and “distal end portion 14” of Fig. 3) having a guide wire lumen (“lumen 22” of Fig. 3) which configured to accept a guide wire passed therethrough (see [0041], lines 1-8, indicating how, “the guide wire may extend through a lumen 22”), and a guide wire port (“side port 15” of Fig. 3) formed in an outer peripheral surface of the sheath (12/14, see Fig. 3 illustrating how the guide wire port is formed in the outer peripheral surface of the sheath), the guide wire port (15) communicating with the guide wire lumen (22, see Fig. 3 illustrating how the guide wire port opens to the guide wire limen and, therefore, the two are in a communicating relationship with each other); a sloped portion (see Examiner’s annotated Fig. 3 above) that is a portion of the sheath (12/14) which is depressed into the guide wire lumen (22) to form an opening of the guide wire port (15, see Fig. 3 above illustrating how sloped portion is depressed into the guide wire lumen to form an opening of the guide wire port), disclose a length of the opening along an axial direction of the guide wire lumen (see zoomed Fig. 3 below illustrating a length of the opening) being longer than a length of slope portion along the axial direction (see zoomed Fig. 3 below illustrating a length of the sloped portion between two points along the sloped portion in the axial direction; also see zoomed Fig. 3 illustrating how the length of the opening is longer than the length of the slope portion), the sloped portion (see Fig. 3 above) facing a 

    PNG
    media_image2.png
    364
    686
    media_image2.png
    Greyscale

Regarding claim 3, Aggerholm discloses the medical catheter of claim 1 and further discloses wherein a rising portion (see zoomed Fig. 3 above) of the sloped portion (see Fig. 3 above) is positioned on a distal end side with respect to a distal end of the guide wire port (16, see zoomed Fig. 3 above illustrating how rising portion is positioned distally from the distal end of the guide wire port and is, therefore, positioned on a distal end side with respect to the distal end of the guidewire port).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 rejected under 35 U.S.C. 103 as being unpatentable over Aggerholm (US 2011/01060834) in view of Weber et al. (US 2010/0145187).
Regarding claim 2,
In the same field of endeavor, Weber et al. teaches a medical catheter (“catheter 10” of Fig. 1) comprising: a sheath (“material 32” of Fig. 2) having a guide wire lumen (“lumen 22b” of Fig. 2) configured to accept a guide wire (Examiner’s notes how the limitations, “configured to accept a guide wire” corresponds merely to functional language and see Fig. 2 illustrating how the lumen is open and, therefore, configured to accept a guide wire) and a guide wire port (“lateral opening 20b” of Fig. 2) formed in an outer peripheral surface of the sheath (32, see Fig. 2 illustrating how the port is formed in the outer peripheral surface of the sheath); and a reinforcing portion (“closing element” of Fig. 2 see Fig. 2 illustrating how the reinforcing portion helps support a portion of the sheath by resting beneath a portion of the sheath and, therefore, “closing element 30” corresponds to a reinforcing portion) that is a sloped portion of the sheath (32). Finally, Weber et al. teaches wherein the reinforcing portion is formed of a same material as the sheath (32, see [0019], lines 20-24 indicating how, “closing element 30 closes the cavity 28 in a fluid-tight manner in the part of the lumen 22b that is distal with respect to the lumen opening 20b, and for example consists of the same material as the material 32 forming the lumens 22a and 22b”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical catheter of Aggerholm such that the reinforcing portion is formed of a same material as the sheath as taught by Weber. Such a modification corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention. Furthermore, Aggerholm teaches that modifications may be made to the medical catheter (see [0057] of Aggerholm). 
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783